730 N.W.2d 226 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Frederick J. WEISGERBER, Defendant-Appellant.
Docket No. 132516. COA No. 268972.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the application for leave to appeal the September 28, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for appointment of counsel is DENIED.